UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1744


In Re:   JASON CARL THOMAS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:13-hc-02050-D)


Submitted:   October 10, 2013               Decided:   November 6, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason Carl Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason Carl Thomas petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his motion for habeas corpus relief.           He seeks an order from

this court directing the district court to act.              After reviewing

the   district   court’s   docket,   we   confirmed    that    the   district

court has ruled on Thomas’s motion.           Accordingly, we deny the

mandamus   petition   as   moot.     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                             PETITION DENIED




                                     2